EXAMINER REASONS FOR ALLOWANCE
Claims 1, 4-9, 11-15, 18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the inclusion of “a first transducer entrance configured to receive said first sound port, a second transducer entrance configured to receive said second sound port, and a third transducer entrance configured to received said third sound port”, “the first membrane substantially following the longitudinal axis of the first sound port, the second membrane following a direction perpendicular to the longitudinal axis of the second sound port, wherein the first and second transducers are arranged such that a bottom surface of the first transducer faces a top surface of the second transducer”, and “wherein the channel structure comprises three parallel channels corresponding to said first, second, and third transducers, respectively, wherein each of the three parallel channels shares a same longitudinal axis as the sound port of the corresponding transducer”. 
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  
The claims in the application are deemed to be directed to a non-obvious improvement over the prior art Kerouac (U.S. Patent No. 4,057,051), Klar et al (U.S. Patent No. 3,882,848), Geertsen (U.S. Patent No. 9,629,575), Iseberg (U.S. Publication No. 2012/0191004), and Li (WO 2016/145522). Applicant’s arguments concerning Kerouac, Klar, Geertsen, Iseberg, and Li are persuasive. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571)272-2695.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791